Citation Nr: 1040736	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  09-42 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


REMAND

The Veteran served on active duty from February 1956 to June 
1959.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

The Veteran provided testimony at a hearing conducted by the 
undersigned Acting Veterans Law Judge at the RO in August 2010.  
A transcript of this hearing has been associated with the 
Veteran's claims file.

The Veteran claims that entitlement to service connection for 
bilateral hearing loss is warranted.  He asserts that his 
bilateral hearing loss is the direct result of exposure to 
acoustic trauma incurred while serving aboard an aircraft carrier 
during his military service.  He added that his hearing acuity 
had gradually worsened since that time.  At his August 2010 
hearing, the Veteran testified that following his service 
separation he was not exposed to acoustic trauma.

As discussed below, a remand is necessary to obtain an additional 
medical opinion and to obtain additional VA medical records.  

Of record is a June 2002 private audiology report, which appears 
to be reflective of hearing loss for VA purposes, as defined by 
38 C.F.R. § 3.385 (2010).  

Also of record is the report of a VA audiological examination 
dated in January 2009.  The examiner is shown to have reviewed 
the Veteran's claims file, and, in doing so, noted that no 
audiometric testing had been performed at either the Veteran's 
February 1956 entrance examination or at his May 1959 separation 
examination.  However, whispered voice testing was 15/15 on each 
occasion.  The Veteran denied both pre- and post-service noise 
exposure.  He reported in-service noise exposure, at times 
without the use of hearing protection.  Following audiometry 
evaluation, bilateral sensorineural hearing loss was diagnosed.  
These results meet the criteria for hearing loss set out in 
38 C.F.R. § 3.385.  The examiner commented that, without a 
separation audiogram or at least an audiogram completed within 
one year of the Veteran's service discharge, she could not render 
an opinion regarding the etiology of the Veteran's hearing loss 
without "resorting to speculation."

The Board observes that service connection generally requires 
more than a "remote possibility" or "pure speculation" about a 
connection to service but rather the connection to an event, 
injury, or disease in service should be at least as likely as a 
connection between the claimed disorder and some other cause or 
factor occurring outside of service.  38 C.F.R. § 3.102 (noting 
that "reasonable doubt" is a substantial doubt and one within 
the range of probability as distinguished from pure speculation 
or remote possibility); see also Bloom v. West, 12 Vet. App. 185, 
187 (1999).

The Board also finds particularly noteworthy findings enunciated 
by the United States Court of Appeals for Veterans Claims (Court) 
in a recent decision, Jones v. Shinseki, 23 Vet. App. 382 (2010).  
In this case, the principal issue before the Court was whether VA 
fulfilled its duty to assist by obtaining two VA medical 
examinations in which the examiners concluded that they were 
unable to render an opinion whether there was a causal link 
between service and the appellant's current disabilities without 
resorting "to mere speculation."

In Jones, the Court indicated that

[I]t is not persuaded by the appellant's 
argument that VA must proceed through 
multiple iterations of repetitive medical 
examinations until it obtains a conclusive 
opinion or formally declares that further 
examinations would be futile.  
Nevertheless, it must be clear, from some 
combination of the examiner's opinion and 
Board's analysis of the record, that the 
examiner has not invoked the phrase 
"without resort to mere speculation" as a 
substitute for the full consideration of 
all pertinent and available medical facts 
to which a claimant is entitled.  Id. at 
387.

The Court also noted that

In general, it must be clear on the record 
that the inability to opine on questions of 
diagnosis and etiology is not the first 
impression of an uninformed examiner, but 
rather an assessment arrived at after all 
due diligence in seeking relevant medical 
information that may have bearing on the 
requested opinion.  As the Secretary has 
acknowledged, this requirement inheres in 
the statutory equipoise rule as interpreted 
by the implementing regulation.  See 38 
U.S.C. § 5107(b); 38 C.F.R. § 3.102 ("When, 
after careful consideration of all 
procurable and assembled data, a reasonable 
doubt arises . . . such doubt will be 
resolved in favor of the claimant.").  Id. 
at 389.

The Court in Jones also found that

Thus, before the Board can rely on an 
examiner's conclusion that an etiology 
opinion would be speculative, the examiner 
must explain the basis for such an opinion 
or the basis must otherwise be apparent in 
the Board's review of the evidence.  Cf. 
Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007) (a medical opinion "must support its 
conclusion with an analysis that the Board 
can consider and weigh against contrary 
opinions").  Id. at 390.

While the January 2009 VA examiner based her inability to provide 
a nexus opinion due to the absence of a separation audiogram or 
at least an audiogram completed within one year of the Veteran's 
service discharge, it does not appear that she exhausted the 
limits of medical knowledge in issuing this opinion.  See Jones, 
23 Vet. App. at 382.  Specifically, she failed to, as part of her 
opinion, discuss the cited 15/15 whispered voice test results 
shown as part of the Veteran's May 1959 separation examination.  
The Board parenthetically observes that the Court has previously 
noted whispered voice testing scores of 15/15 to be indicative of 
normal hearing.  Smith v. Derwinski, 2 Vet. App. 137 (1992).  In 
addition, VA has also observed that whispered voice tests are 
subjective, inaccurate, and insensitive to the types of hearing 
loss most commonly associated with noise exposure.  It should 
also be noted that the absence of in-service evidence of a 
hearing disability during service is not always fatal to a 
service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Evidence of a current hearing loss disability and 
a medically sound basis for attributing that disability to 
service may serve as a basis for a grant of service connection 
for hearing loss where there is credible evidence of acoustic 
trauma due to significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically sound 
basis upon which to attribute the post-service findings to the 
injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).

VA has a duty to obtain a medical examination when the record 
contains competent evidence of a current disability or symptoms 
of a current disability; evidence establishing that an event, 
injury, or disease occurred in service; an indication that the 
disability or persistent or recurrent symptoms of a disability 
may be associated with service or a service-connected disability; 
and insufficient evidence to decide the case.  38 U.S.C.A. §5103A 
(West 2002); 38 C.F.R. §3.159(c)(4) (2010); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  If the VA undertakes the 
effort to provide the Veteran with a medical examination, it must 
ensure that such exam is an adequate one.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).

As pointed out by the Veteran's representative in the course of 
the August 2010 hearing, it does not appear that the January 2009 
VA examination was an adequate one.  He essentially claimed, and 
the Board agrees, that the examiner's reliance on the absence of 
an in-service audiogram to preclude her from supplying an opinion 
"without resorting to speculation" as to the etiology of the 
Veteran's currently shown bilateral hearing loss, caused the 
examination findings to be insufficient.  The Board to this notes 
that the value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom, 12 Vet. App. at 187.  
Thus, as requested by the representative in August 2010, an 
opinion should be sought from an audiologist as to the question 
of whether or not the Veteran's hearing loss is secondary to his 
claimed in-service acoustic trauma.  

The Board further observes that at the August 2010 hearing the 
Veteran testified that approximately "six months ago [February 
2010]" he had been afforded a VA audio examination at the VA 
Medical Center (VAMC) in Little Rock.  He added that at that time 
he was provided with hearing aids.  He also mentioned that before 
that examination he had been examined for his hearing loss at the 
"North Little Rock Medical Center."  As noted above, a VA 
audiological examination report dated in January 2009 is of 
record.  Review of this examination report makes no mention of 
the Veteran's wearing hearing aids.  The January 2009 examination 
is shown to have been conducted at the VAMC in Little Rock.  The 
Board notes that an examination report dated in approximately 
February 2010 is not of record.  The Board also observes that the 
John L. McClellan Memorial Veterans Hospital is located in Little 
Rock, Arkansas, and the Eugene J. Towbin Healthcare Center is 
located in North Little Rock.  The Board notes that VA records 
are considered part of the record on appeal since they are within 
VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  As there appear to be an outstanding VA 
examination report that pertains to the issue in this case, a 
remand is necessary to obtain it.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all records associated with 
audio testing from the VA medical facility 
in North Little Rock, Arkansas.  The Board 
is particularly interested in obtaining 
audiometry findings associated with testing 
accomplished at this facility in 
approximately February 2010.  Efforts to 
obtain these records should only end if 
they do not exist or further efforts to 
obtain them would be futile.  38 C.F.R. 
§ 3.159(c)(2).  If the records are 
unavailable, the claims file must be 
properly documented as to the 
unavailability of these records.

2.  Forward the claim folder to the VA 
audiologist who conducted the January 2009 
VA examination.  After reviewing the claim 
folder, to include the January 2009 report 
findings, and following review of this 
remand, the examiner should provide an 
opinion, with supporting rationale, as to 
whether it is as least as likely as not 
that any current hearing loss is causally 
related to the Veteran's period of active 
service.

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find against 
it.  (Because, by its very nature, a 
medical opinion is just that, an opinion 
rather than a statement of certainty, the 
Board recognizes that conjecture, tempered 
by the examiner's medical expertise and 
experience, is a component of a medical 
opinion.  An opinion should be provided 
even if some speculation is required.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  In 
addition, the examiner must explain the 
basis for any and all provided opinions.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2010), copies of all 
pertinent records in the Veteran's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

(Arrange for the Veteran to undergo another 
examination only if the above-noted 
audiologist is unavailable or such 
examination is needed to answer the 
question posed above.)

3.  After the requested report has been 
completed, it should be reviewed to ensure 
that it is in complete compliance with the 
directives of this remand.  If the report 
is deficient in any manner, it should be 
returned for corrective measures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development 
deemed appropriate, re-adjudicate the issue 
on appeal.  If the benefit sought is not 
granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

